DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-30, 35, 40-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 28 has been amended as follows:
A method for providing an aged ethanolic spirit, the method comprising:
providing a distilled ethanolic spirit to a vessel, the stilled ethanolic spirit being either a bourbon distillate or a whisky distillate having a first proof of alcohol, the vessel being transparent to radio frequency (RF) energy having a predetermined frequency;
providing one or more units of wood, each unit of wood having a plurality of cellular capillaries containing wood sugar;
toasting the one or more units of wood;
chipping the one or more units of wood which have been toasted;
adding the one or more units of wood which have been toasted and chipped to the vessel to form an opaque mixture with the distilled ethanolic spirit within the vessel;
applying constant RF energy at the predetermined frequency to the opaque mixture during an application time period of between one and four hours, the applied constant RF energy directly heating the opaque mixture to expand the plurality of capillaries, the heated and expanded capillaries absorbing the alcohol of the ethanolic spirit, the absorbed alcohol dissolving the wood sugars into the ethanolic spirit to provide the aged ethanolic spirit.
New claim 51 has been added to recite the following:
A method for providing an aged ethanolic spirit, the method comprising: providing a distilled ethanolic spirit to a vessel, the stilled ethanolic spirit being either a bourbon distillate or a whisky distillate having a first proof of alcohol, the vessel being transparent to radio frequency (RF) energy having a predetermined frequency;
providing one or more units of wood, each unit of wood having a plurality of cellular capillaries containing wood sugar; toasting the one or more units of wood; chipping the one or 
applying constant RF energy at the predetermined frequency to the opaque mixture during an application time period of between one and four hours, the constant RF energy achieving electromagnetic radiation heating of the opaque mixture to fracture the plurality of capillaries, the heated and fractured capillaries absorbing the alcohol of the ethanolic spirit, the absorbed alcohol dissolving the wood sugars into the ethanolic spirit to provide the aged ethanolic spirit.
Neither original claims nor original specification provide support for the one or more units of wood forming an opaque mixture with the distilled ethanolic spirit. Original claims and original specification provide the following support regarding transparency and opaqueness:
[0020] The top cover of the vessel 712 is also the location at which an output end of a waveguide 718 is secured. This output end of the waveguide 718 may be, for example, a sight glass that is fixedly secured to the top cover of the vessel 712 and the sight glass is comprised of a transparent glass assembly that is appropriately heat-tempered--i.e., a quartz window. An inlet end of the waveguide 718 is communicated with a microwave source 810. 
[0032] The vessel box 252 is preferably made of a material that is transparent to the frequency of the microwaves being generated and that is not degraded by the cyclic pressures and temperatures of the liquids being heated and in contact with its interior surface. In view of the fact that there may be cycling of relatively colder liquid and the subsequent heating of the liquid to its boiling point, the vessel box 252 should be resistant to temperature cycling. A suitable type of material can be high temperature polymer (plastic), glass, quartz, ceramic or other glass or material that fulfills these requirements. Any class of heat- and chemical-resistant glass of different compositions may be suitable depending on the needs and requirements of strength, weight, temperature cycling, smoothness, and other mechanical and reliability requirements. For example, a borosilicate type of glass that can withstand thermal shock created by sudden shifts in temperatures may " transparent" to microwave energy in that the glass does not absorb a significant amount of energy, if any, into its bonds of matter from the microwaves penetrating its matter. In the event that no separate porthole or other window is provided in the vessel box 252 for communicating the vessel box with the waveguide, it can be advantageous to configure the vessel box with a glass such as borosilicate glass, as this type of glass permits microwaves to pass through into its interior with minimal energy absorption. 
[0036] It is well known that it is possible to produce alcoholic beverages via a process that includes the steps of: (1) producing ethanol by fermentation of sugars, grains, juices, or other vegetables or fruits; (2) distilling the product of fermentation at elevated temperatures to produce ethanolic spirits; and (3) aging the ethanolic spirits until the beverage exhibits the particular flavor, sensory, and transparency or opaqueness characteristics that are desired. Historically, this third step, the aging process, has involved storing the ethanolic spirit in wooden casks or barrels. Changes in the flavor, aroma, and color of the ethanolic spirit during the aging process occur as a result of the chemical interaction of the ethanol, water, and essential oils in the spirit, with each other, and with additional flavoring agents that are absorbed from the wood of the container. This process may take weeks, months, or years. Beverages produced in this manner include Scotch, Irish, bourbon, rye, Canadian, and Australian whiskeys, rum, brandy, armagnac, cognac, many wines, and the like. In the process of maturing or aging distillates, the distillates extract from the oak wood barrels tanning agents, lignins and hemicellulose. Typically, a dry oakwood contains about 45% cellulose, 25% hemicellulose, about 23% lignin, and up to about 15% extract substances with tanning agents. It is known that in producing alcoholic liquids such as wines obtained by fermentation of grape-musts, different types of fruit, cereals and other products, an aging step is often provided. In which the fermented product is allowed to stand in appropriate vessels, in particular casks or bottles, where it undergoes a slow maturing process intended for improving and refining its organoleptic properties. 


It is further noted that Applicant has not established that addition of at least one unit wood of any size and dimension to any amount of the bourbon distillate or a whisky distillate would result in an “opaque” mixture. The instant claims does not recite amounts, sizes, dimension of wood particles, concentration of wood particles in the distillate. Claim 1 reads on the presence of one wood particles in the large amount of distillate. It is not clear how one wood particle in the large amount of distillate would make such mixture opaque.
 It is further noted that bourbon distillate or a whisky distillate is transparent to the electromagnetic waves in the frequency of the visible light. Wood absorbs visible light. Wood is opaque to the electromagnetic waves in the frequency of the visible light. However, wood is transparent to electromagnetic waves in the radio frequency range.
Neither original claims nor original specification provide support for the wood sugar contained in the wood capillaries and the limitation of “the heated and expanded capillaries absorbing the alcohol of the ethanolic spirit, the absorbed alcohol dissolving the wood sugars into the ethanolic spirit”. There is written support for the cellular capillaries of the wood (see [0045] of the Specification). However, there is no support for “wood sugar” contained in the wood capillaries.
Neither original claims nor original specification provide support for the recitation of the “first proof of alcohol”.
New claims 40-59 have been added.
Claims 40 and 52 recite “[t]he method according to claim 28 (51), wherein the initial distilled ethanolic spirit is transparent and the one or more units of wood are opaque”. Neither original claims nor original specification provide support for this recitation.

Neither original claims nor original specification provide support for this recitation.
Claims 42 and 54 recite “[t]he method according to claim 28 (51), wherein the opaque mixture consists of ethanolic spirit saturated one or more units of wood and resins released from the ethanolic spirit saturated one or more units of wood”.
Neither original claims nor original specification provide support for this recitation.
Claims 43 and 55 recite “[t]he method according to claim 42 (54), wherein the applied constant RF energy passes through the distilled ethanolic spirit for application upon the one or more units of wood”. Neither original claims nor original specification provide support for this recitation.
Original claims and original specification provide the following support regarding the Rf energy passing through:
In the event that no separate porthole or other window is provided in the vessel box 252 for communicating the vessel box with the waveguide, it can be advantageous to configure the vessel box with a glass such as borosilicate glass, as this type of glass permits microwaves to pass through into its interior with minimal energy absorption  ([0032]).
Claims 44 and 56 recite “[t]he method according to claim 42 (54), wherein the applied constant RF energy passes through the distilled ethanolic spirit for application upon the resins released from the ethanolic spirit saturated one or more units of wood”. Neither original claims nor original specification provide support for this recitation.
Claim 45 and 57 recite “[t]he method according to claim 42 (54), wherein the applied constant RF energy results in the opacity of the opaque mixture increasing as at least the wood sugars and wood resins are dissolved into the ethanolic sprit as the applied constant RF energy 
Claim 46 recites “[t]he method according to claim 28, wherein the application of constant RF energy generates a region of high temperature proximate to opaque elements of the opaque mixture”. Neither original claims nor original specification provide support for this recitation.
Claims 47 recites “[t]he method according to claim 28, wherein the aged ethanolic spirit is filtered”. Neither original claims nor original specification provide support for the filtration of aged ethanolic spirit.
Claim 48 recites “[t]he method according to claim 28, wherein the first proof is at least 125 proof”. Neither original claims nor original specification provide support for the proof range of the “first proof”. Original claims and original specification provide the following support regarding the “proof” of distillate:
The treatment feedstock 414 to be subjected to the accelerated aging process of the present invention may be an alcoholic distillate of any suitable proof including a bourbon distillate, a whisky distillate, or another distillate ([0046]).

Claim 49 and 58 recite “[t]he method according to claim 28 (51), wherein the application of constant RF energy generates a temperature greater than 60 degrees Celsius”. Claim 50 and 59 recite “[t]he method according to claim 28 (51), wherein the application of constant RF energy generates a temperature of about 65.5 degrees Celsius. Original claims and original specification provide the following support regarding the temperature ranges:
Claim 3. The method according to claim 1, wherein the temperature of the liquid commodity is increased between about 25 degrees Fahrenheit end about 150 degrees Fahrenheit while the liquid commodity is being subjected to the radio frequency energy. 
Claim 8. The apparatus according to claim 6, wherein the apparatus is operable to increase the temperature of the liquid commodity between about 25 degrees Fahrenheit and about 150 degrees Fahrenheit. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 28-30, 35, 40-59 are rejected under 35 U.S.C. 103 as being unpatentable over Wen (CN 102433241 A) in view of Watson et al (US 20110070331 A1).
In regard to claims 28 and 31, Wen discloses microwave aging of alcoholic beverage such as blackberry wine by fermentation of blackberry juice with yeast:
[0008] Milling blackberries into 100 to 120 target primary pulp at 40 to 50°C, adding pectinase to perform enzymatic hydrolysis, settling and clarifying, filtering to obtain clear juice, heating and inactivating enzymes of the clear juice, adjusting pH to between 3.5 and 4, adding modified trehalose to adjust Brix range to between 15 and 20°, adding 2 to 2.5% by clear juice weight of active dry yeast and fermenting for 10 to 12 hours at 26 to 28°C, and performing high-energy pulse microwave aging; wherein the conditions for high-energy pulse microwave aging are adding 0.3 to 0.5% by clear juice weight of chitosan at 50 to 55°C, pulse microwave aging for 6 to 8 hours, wherein the energy output power of the high-energy pulses is between 300 and 400 kW, and the operating frequency of the pulse microwave source is 915±25 MHz. 
After pulse microwave aging is performed, cooling at 20 to 25°C is performed for 30 to 40 minutes, and settling and clarifying is performed for 10 to 20 minutes (page 7 of human translation obtained December 2020).

Wen discloses that microwave acts on fermented wine as follows:
[0012] The present invention employs a specific microwave aging method to prevent retrogradation, the mechanism of which is as follows:
microwave acts on fermented wine, the impact of the microwave energy produced by the high-frequency electromagnetic field effect induces strong vibrations and friction between various molecules and molecules in the wine base, instantly breaking various types of associated molecules in the wine base, quickly cutting some of the alcohol molecules, organic molecular groups, and water molecules into individual molecules, then recombining into relatively stable molecular groups, and said new molecular groups improve the quality of fermented wine to different extents.
[0014] After the fermented wine has been aged, the types of new molecular groups, the number of said new molecular groups and the stability of said new molecular groups determines the stability and the likelihood of retrogradation of the aged wine. It can be inferred that fermented wine aged by means of microwaves will retrograde because microwave energy is insufficient or insufficient to generate more molecular groups (pages 8-9 of human translation obtained December 2020).

Hence, Wen discloses initiating fermentation process, performing fermentation and then microwave aging of fermented wine.
Wen further discloses that microwave aging of the invention accelerates the aging of wine and allows for the shortened aging time:
[0019] 4. The original aging method requires an aging period of 6 to 12 months, and the method of the present invention can save time.

Further in regard to claim 28, regarding the frequency and duration of microwave aging, Wen discloses:
wherein the conditions for high-energy pulse microwave aging are adding 0.3 to 0.5% by clear juice weight of chitosan at 50 to 55°C, pulse microwave aging for 6 hours, wherein the energy output power of the high-energy pulses is between 300 and 400 kW and the operating frequency of the pulse microwave source is 915±25 MHz ([0026], page 13 of human translation obtained December 2020).
 

Therefore, in regard to claim 28, Wen discloses a method for producing a consumable alcoholic product by providing an ethanol-based fermentation product in a liquid container, storing the fermentation product in a liquid container during an aging time period, while storing, applying radio frequency (microwave) energy  for 6 hours at the “frequency of the pulse microwave source is 915 plus minus 25 MHz” to the fermentation product that leads to the accelerated aging of the fermented wine beverage. 
Claim 28 further includes the recitation of addition of toasted wood product and treatment of distilled ethanolic spirit.
In regard to claims 28 and 32, Wen is silent as to the addition of flavoring material to the fermentation product. Watson et al discloses methods for accelerating the aging of distilled spirits where accelerated reactions may produce an aged alcohol in a matter of a few hours or days, whereas comparable alcohols aged conventionally would require many years (Abstract). 
Watson et al discloses application of ultrasonic radiation for accelerated aging ([0019]). Watson et al discloses addition of various flavorants during aging of alcoholic beverage to impart desired flavor and aroma:
A quantity of organic material 110 may also be introduced into the reaction vessel 20 from, for example, the organic material source 40. The organic material 110 may be used, for example, to introduce acids, sugars, and other chemicals into the solution 90. The introduced acids may react with the ethanol to produce esters and/or orthoesters. Such chemicals may provide aromas to the aged alcohol. The organic material 110 may include many different types of material. For example, organic material 110 may include one or more varieties of wood (collectively referred to hereinafter as "wood"), fruit or parts thereof, herbs, vegetables or parts thereof, one or more varieties of nuts, one or more varieties of flowers or parts thereof, plants (e.g., grapevine, agave stalks, seeds, flowers, roots, bark, leaves, oils, etc.), or combinations of one or more of these. Further, the organic material 110 may be formed in whole or in part of meat. For example, pork (e.g., bacon), beef, chicken, poultry, fish, reptiles, insects, arachnids, or any other meat or meat product or animals may be used in the organic material 110. Additionally, these organic materials 110 are provided merely as some possible sources and are not meant to be exclusive or exhaustive. Consequently, other types of organic materials 110 may be used and are within the scope of the disclosure ([0022]). 

In some instances, wood of a desired size may be selected. For example, the wood may be in the form of pieces or chips having a range of sizes from powder or chips 1-5 mm (e.g., high tannins) to planks (e.g., more natural wood sugars and caramel-type flavors). For example, in some cases, the wood may be in the form of splinters, whereas in other instances, the wood may be in the form of larger chips. The size selection of the wood may be determined based on the flavor desired in the resulting aged alcohol. As the size of the wood chips changes, the surface area available for contact with the alcohol also changes. That is, for a given mass of wood ships, the smaller chips have a larger surface area. Thus, more sugars and acids may be extracted, or the sugars and acids may be extracted at a faster rate than for chips of a larger size and may react with the alcohol at a faster rate. For example, smaller sized wood (e.g., wood ranging in the size 1-5 mm) may cause the production of a larger amount of tannins and/or lignins in the solution 90 to produce a dry tannic notes, while, in other instances, larger sized wood (e.g., wood ranging in the size of 1-12 in) may produce result in the introduction of caramel flavor and sugars into the solution 90 to provide greater sweetness and caramel notes ([0023]).

More specifically in regard to the roasted/toasted wood, Watson et al discloses:
[0025] In still other implementations, the wood may be roasted. The wood may be roasted at different temperatures for different periods to produce a desired flavor in the resulting aged alcohol. For example, in some instances, the wood may be roasted in the range of 280.degree. F. to 410.degree. F. Further, in some instances, the wood may be roasted for 2 to 4 hours between 325 and 400.degree. F. Roasting the wood may produce mocha and/or vanillas flavors in In some implementations, the wood may be raw, dehydrated, baked, roasted, charred, such as by heat or flame, boiled, roasted, and any combination of the forgoing. 

In regard to the distilled alcoholic beverages, Watson et al discloses that the accelerated aging may be applied to both distilled and non-distilled alcoholic beverages:
[0017] Consequently, the accelerated aging of the ethanol may be performed to provide spirits with an aged flavor profile in a short period of time at a substantially reduced cost. For example, the disclosed aging process does not require large storage areas for years as well as significantly reduces loss due to evaporation. While distilled alcoholic spirits are described by example herein, nondistilled alcohols may also be used to increase the aging process without departing from the scope of the disclosure.

More specifically in regard to claims 28 and 51, Watson et al discloses accelerated aging of whisky and bourbon ([0021], [0062], [0065]).
Both references disclose accelerated aging of alcoholic beverages by application of radiation energy. Wen discloses accelerated aging of wine using RF energy. Watson et al discloses application of ultrasonic radiation for accelerated aging of both distilled and non-distilled alcoholic beverages and further addition of roasted/toasted wood particles during aging of alcoholic beverage to impart desired flavor and aroma. Therefore, one of ordinary skill in the art would have been motivated to modify Wen in view of Watson and to further employ toasted/roasted wood material during the aging of the distilled alcoholic beverages in order to further improve the organoleptic properties of the distilled alcoholic beverages and to achieve desired flavor/aroma profile as suggested by Watson et al.
In regard to the recitation of the duration of the RF energy treatment, it is noted that one of ordinary skill in the art would have been motivated to vary the duration of the RF energy 
Further in regard to the duration of the RF energy treatment recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the duration of the RF energy treatment ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In regard to the recitation of the RF energy being constant, it is noted that Wen does not discloses constant RF energy. It is noted that in this case the nature of energy, either constant or pulsed is a matter of a specific apparatus employed for the generation of energy, In this case, Wen employs pulsed RF energy apparatus. One of ordinary skill in the art would have been motivated to employ any conventional RF energy generator based on the availability price, marketing and other factors in the absence of any evidence to the contrary.
In regard to claim 29, Wen discloses the “frequency of the pulse microwave source is 915 plus minus 25 MHz” (Abstract, Embodiment I and 2 on page 3 of the machine translation).
claim 30, Wen discloses:
[0023] As shown in Fig. 1, the present invention employs a high-energy pulse microwave food low-temperature processing device, comprising a pulse signal generator 1 and an application processor 6, between said pulse signal generator 1 and application processor 6 are sequentially provided a waveguide coaxial converter 2, a circulator 3, a directional coupler 4, and a screw tuner 5, said pulse signal generator 1 being a pulse microwave signal generator. Said screw tuner 5 is a four-screw tuner. When implementing the embodiment: as shown in Fig. 2, an application processor 6 comprises a chamber 7, a directional coupler 4, a screw tuner 5, and a turntable 8, wherein said directional coupler 4 is mounted at the top of the chamber 7, and is used to couple the electromagnetic waves generated by the pulse microwave signal generator to the chamber, the screw tuner 5 is mounted on the directional coupler 4 and used to adjust the standing wave, the turntable 8 is mounted at the bottom of the chamber 7 and used to support a microwave-processed object 9, the turntable 8 rotates in a counterclockwise direction, and the microwave-processed object 9 turns with the turntable 8, and the microwaves outputted by the directional coupler 4 perform sterilizing or aging (pages 11-12 of human translation obtained December 2020, Figure 1).

Hence, Wen discloses generating RF energy and transmitting the RF energy. One of ordinary skill in the art would have been motivated to modify Wen, if at all necessary, and to employ any conventional transmitting means that are needed in order to apply generated RF energy to the wine to be treated.
In regard to claim 35, Wen discloses pulsed microwave aging. The microwave energy application increases the temperature of the product. Therefore, when the application of microwave aging is topped, the liquid inherently cools down.
In regard to claims 28, 40-59, it is noted that the combination of references as applied teaches RF treatment of the mixture of alcoholic beverage with wood. Watson also teaches 
In regard to the recitations of transparency and opaqueness, passage of RF energy through spirit and wood, resins release, increase in wood sugars, temperature increase, it is noted that although the references do not specifically disclose every possible quantification or characteristic of its product, these characteristics would have been expected to be as claimed  absent any clear and convincing evidence and/or arguments to the contrary. The references disclose the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the transparency and opaqueness properties, passage of RF energy through spirit and wood, resins release, increase in wood sugars, temperature increase among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of obviousness, the burden thus shifts to applicant to demonstrate otherwise. 
In regard to the recitations of proof, Watson discloses whisky, a bourbon, a rum, vodka, tequila, cognac, etc  ([0062]). Watson discloses:
[0032] A volume of water from the water source 50 may also be added on one or more occasions to solution 90, such as prior to, during, and/or after the aging process. The amount of water added may be selected to produce an aged spirit with a desired ethanol concentration or proof.




Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive.
In response to applicant's arguments regarding the amendments of claims, it is noted that claims 28-30, 35, 40-59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the reasons as stated above. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to the recitations of transparency and opaqueness, passage of RF energy through spirit and wood, resins release, increase in wood sugars, temperature increase, it is noted that although the references do not specifically disclose every possible quantification or characteristic of its product, these characteristics would have been expected to be as claimed  absent any clear and convincing evidence and/or arguments to the contrary. The references disclose the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the transparency and opaqueness properties, passage of RF energy through spirit and wood, resins release, increase in wood sugars, temperature increase among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of obviousness, the burden thus shifts to applicant to demonstrate otherwise. 

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Wen is not relied upon as a teaching of distilled spirit. Wen is not relied upon as a teaching of the wood chips.  Wen is relied upon as a teaching of a method for producing a consumable alcoholic product by providing an ethanol-based fermentation product in a liquid container, storing the fermentation product in a liquid container during an aging time period, while storing, applying radio frequency (microwave) energy for 6 hours at the “frequency of the pulse microwave source is 915 plus minus 25 MHz” to the fermentation product that leads to the accelerated aging of the fermented wine beverage. Watson is relied upon as a teaching of distilled spirit. In regard to the distilled alcoholic beverages, Watson et al discloses that the accelerated aging may be applied to both distilled and non-distilled alcoholic beverages. Watson is relied upon as a teaching of the wood chips
Watson et al discloses accelerated aging of whisky and bourbon ([0021], [0062], [0065]).
In response to Applicant’s arguments regarding RF energy being constant, it is noted that Wen does not teach simultaneous fermentation and application of microwave energy. Wen discloses first fermenting the wine, and then applying microwave energy to already fermented wine. Wen does not discloses constant RF energy. It is noted that in this case the nature of energy, either constant or pulsed is a matter of a specific apparatus employed for the generation of energy, In this case, Wen employs pulsed RF energy apparatus. One of ordinary skill in the art would have been motivated to employ any conventional RF energy generator based on the availability price, marketing and other factors in the absence of any evidence to the contrary.
On 05/08/2020, Applicants have submitted a Declaration of Keith A. Mort under 37 C.F.R. § 1.132. In the Declaration, Declarant expresses an opinion that RFK system is different. The Declaration does not contain any probative data that evidences an unexpected result associated with constant RF energy vs. pulsed RF energy.

9. Based on my familiarity with RF energy and the results of different frequencies and forms of RF energy upon different materials, I theorized that constant RF energy impinging upon saturated wood might well fracture and degrade the cellular properties of the wood, permitting the release of wood sugars and resins for absorption and dissolving by the alcohol and water of the ethanoic sprit.
12. Constant RF energy will also be absorbed by the most opaque materials first. As such constant RF energy is highly advantageous for application to wood materials saturated with distilled ethanolic spirits. In contrast, pulsed RF does not result in a skinning effect — the on/off cycle permitting dissipation and making it unsuitable for applications desiring a skinning effect, but very suitable for uniform heating. When you microwave oatmeal, you want uniform and even heating throughout the oatmeal, so pulsed RF is the best choice. If you used constant RF energy you would overcook the outside but leave the inside undercooked.
14. The use of constant RF energy in the present application permits our method to fracture and degrade the cellular structure of the units of wood. 
15. General heating of the ethanolic spirit and wood mixture is not the purpose of the present invention. Fracturing / breaking down the cellular capillaries of the wood structure for the release of the wood sugars and resins by intense and concentrated continuous RF energy application is the intention, and this application results in initially in very localized heat. 
16. Herein lies the unexpected and non-obvious result.
The Declaration does not contain any probative data that evidences an unexpected result associated with constant RF energy. Declaration solely contains theoretical statement that are not supported by any experiments or probative evidence. The Declaration does not contain comparison to the applied prior art. 

Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense").
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992) (Applicant alleged unexpected results with regard to the claimed soybean plant, however there was no basis for judging the practical significance of data with regard to maturity date, flowering date, flower color, or height of the plant.). See also In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977) and In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) as discussed in MPEP § 716.02(c).
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness.
Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).
Where the unexpected properties of a claimed invention are not shown to have a significance equal to or greater than the expected properties, the evidence of unexpected properties may not be sufficient to rebut the evidence of obviousness. In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
The totality of the record must be considered when determining whether a claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, evidence and arguments directed to advantages not disclosed in the specification cannot be disregarded. In re Chu, 66 F.3d 292, 298-99, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995) (Although the purported advantage of placement of a selective catalytic reduction catalyst in the bag retainer of an apparatus for controlling emissions was not disclosed in the specification, evidence and arguments rebutting the conclusion that such placement was a matter of "design choice" should have been considered as part of the totality of the record. "We have found no cases supporting the position that a patent applicant’s evidence or arguments traversing a § 103 rejection must be contained within the specification. There is no logical support for such a proposition as well, given that obviousness is determined by the totality of the record including, in some instances most significantly, the evidence and arguments proffered during the give-and-take of ex parte patent prosecution." 66 F.3d at 299, 36 USPQ2d at 1095.). See also In re Zenitz, 333 F.2d 924, 928, 142 USPQ 158, 161 (CCPA 1964) (evidence that claimed compound minimized side effects of hypotensive activity must be considered because this undisclosed property would inherently flow from disclosed use as tranquilizer); Ex parte Sasajima, 212 USPQ 103, 104 - 05 (Bd. App. 1981) (evidence relating to initially undisclosed relative toxicity of claimed pharmaceutical compound must be considered).
In response to Applicant’s arguments regarding the long felt need, it is noted that Watson and Wen teach accelerated aging of beverages using electromagnetic waves of different frequencies. Watson also teaches use of electromagnetic waves of different frequencies treatment in combination with addition of wooden particles for further flavor modification.
In response to Applicant’s arguments regarding the recitation of the duration of the RF energy treatment, it is noted that Wen discloses:
microwave aging for 6 hours, wherein the energy output power of the high-energy pulses is between 300 and 400 kW and the operating frequency of the pulse microwave source is 915±25 MHz ([0026], page 13 of human translation obtained December 2020).

Further in response to Applicant’s arguments regarding the recitation of the duration of the RF energy treatment, it is noted that one of ordinary skill in the art would have been motivated to vary the duration of the RF energy treatment depending on the desired level of aging and desired organoleptic properties of the final beverage. The duration of the RF energy treatment is seen to have been result-effective variable which is routinely determinable.
Further in regard to the duration of the RF energy treatment recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the duration of the RF energy treatment ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

[0017] Consequently, the accelerated aging of the ethanol may be performed to provide spirits with an aged flavor profile in a short period of time at a substantially reduced cost. For example, the disclosed aging process does not require large storage areas for years as well as significantly reduces loss due to evaporation. While distilled alcoholic spirits are described by example herein, nondistilled alcohols may also be used to increase the aging process without departing from the scope of the disclosure.

Both references disclose accelerated aging of alcoholic beverages by application of radiation energy. Wen discloses accelerated aging of wine using RF energy. Watson et al discloses application of ultrasonic radiation for accelerated aging of both distilled and non-distilled alcoholic beverages and further addition of roasted/toasted wood particles during aging of alcoholic beverage to impart desired flavor and aroma. Therefore, one of ordinary skill in the art would have been motivated to modify Wen in view of Watson and to further employ toasted/roasted wood material during the aging of the distilled alcoholic beverages in order to further improve the organoleptic properties of the distilled alcoholic beverages and to achieve desired flavor/aroma profile as suggested by Watson et al.

[0008] Milling blackberries into 100 to 120 target primary pulp at 40 to 50°C, adding pectinase to perform enzymatic hydrolysis, settling and clarifying, filtering to obtain clear juice, heating and inactivating enzymes of the clear juice, adjusting pH to between 3.5 and 4, adding modified trehalose to adjust Brix range to between 15 and 20°, adding 2 to 2.5% by clear juice weight of active dry yeast and fermenting for 10 to 12 hours at 26 to 28°C, and performing high-energy pulse microwave aging; wherein the conditions for high-energy pulse microwave aging are adding 0.3 to 0.5% by clear juice weight of chitosan at 50 to 55°C, pulse microwave aging for 6 to 8 hours, wherein the energy output power of the high-energy pulses is between 300 and 400 kW, and the operating frequency of the pulse microwave source is 915±25 MHz. 
After pulse microwave aging is performed, cooling at 20 to 25°C is performed for 30 to 40 minutes, and settling and clarifying is performed for 10 to 20 minutes (page 7 of human translation obtained December 2020).

The beverage is being filtered and clarified after the step of microwave aging.
Further in response to Applicant’s arguments regarding Wen reference, it is noted that Wen does not teach simultaneous fermentation and application of microwave energy. Wen discloses first fermenting the wine, and then applying microwave energy to already fermented wine.
Wen discloses that microwave acts on fermented wine as follows:
[0012] The present invention employs a specific microwave aging method to prevent retrogradation, the mechanism of which is as follows:
[0013] When a microwave acts on fermented wine, the impact of the microwave energy produced by the high-frequency electromagnetic field effect induces strong vibrations and friction between various molecules and molecules wine base, instantly breaking various types of associated molecules in the wine base, quickly cutting some of the alcohol molecules, organic molecular groups, and water molecules into individual molecules, then recombining into relatively stable molecular groups, and said new molecular groups improve the quality of fermented wine to different extents.
[0014] After the fermented wine has been aged, the types of new molecular groups, the number of said new molecular groups and the stability of said new molecular groups determines the stability and the likelihood of retrogradation of the aged wine. It can be inferred that fermented wine aged by means of microwaves will retrograde because microwave energy is insufficient or insufficient to generate more molecular groups (pages 8-9 of human translation obtained December 2020).
Hence, Wen discloses initiating fermentation process, performing fermentation and then microwave aging of fermented wine.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791